Title: To George Washington from William Fairfax, 13–14 May 1756
From: Fairfax, William
To: Washington, George



Dear Sir
Belvoir. 13th[–14th] May 1756

I had the Pleasure to receive Yrs of the 11th inst. by Bryan Fx who I find is so well pleasd with the little military Atchievement

He has experienct, that He is desirous of pursuing that Life. I have accordingly encouragd Him and to hope that You have Affection enough to give Him a Lieutenancy as no doubt there are some Vacancys and I heard the Governor tell one Matthew Bowyer (who applied for such a Commission) that such Appointments were left by Him to You. And I should be glad if Bryan’s Lot was to be under a Captain of sober and exemplary Morals. And even this Request I should not make for Bryan if I had not a good Opinion of Him and that his known Esteem and Attachment might add to the Number of your faithful Followers.
You Seem concernd that a great Number of Militia Should be Orderd up to your Assistance. When You reconsider your Letter to the Governor, to G. Fx and what accompanied them from Colo. Carlyle and Others all expressing the most calamitous and distrest State of Frederick County and it’s encreasing Miserys, which being read in Council were afterwards Sent to the Ho. of Burgesses, who imediately joynd in advising and desiring the Governor to issue his Orders to ten Countys for half their Militia to March to your Assistance: As to the Expence thereof It had no Objection on the Consideration of the important Service They were going upon. I am Sencible Such a Medly of undisciplind Militia must create You various Troubles; but having Caesar’s Commentaries & perhaps Quintus Curtious You have therein read of greater Fatigues, Murmurings, Mutinys and Defections than will probably come to your Share, tho’ if any of those Casualtys should interrupt your Quiet I doubt not but You would bear them with equal Magnanimity those Heroes remarkably did.
I think I before mentioned, but here not amiss to repeat that Your Health & Success was toasted at almost all Tables at Wmsburg; that the Council and Burgesses are mostly your Friends, So that if You have not always the particular Instructions from the Governor You may think necessary and desire, the Omission or Neglect may proceed from the Confidence entertaind of your Ability and Discretion to act what is Fit and Praise-worthy—That You may see a Chain of Forts are to be Erected, thô as G. Fx was not in the House of Burgesses, the Mistake of Cacapehon has been inserted instead of Pattns Creek or So. Branch,

yet as the Direction is left to the Governor perhaps on your Recomendation joynd with Colo. Innes’s You may get the Position alterd to your Liking.
I observe You mention the having left most of your Things now much wanted at Mount Vernon. If John had rec’d your Orders, He might have carried up your Commands and accompanied Bryan Fx who if He is enlisted according to his Desire I have advisd to Study the Theory of Fortification and Gunnery as the Practice will be better understood—and is a Knowledge that adds much to a Soldier’s Character. It is Reported that the E. of Loudon who Succeeds the late E. of Albemarle as Governor Genl of Virginia comes hither with three Regiments, and four are Order’d for No. America of 1000 Men each, wch Troops when arrivd will want Waggons I suppose, now difficult to be got. As I cannot want Introduction to Lord Loudon I will improve every good Occasion to Speak of You as becomes our Friendship. When I cautiond Bryan against Gaming, I told him, I imagind You would also discountenance it as a pernicious Tendency. I have given Bryan a little Mony, but in Case any unforeseen Case should happen requiring more Please to supply Him with what You may think needful wch I will thankfully repay to your Order. His Regimentals will be got ready against the Next good Conveyance, But the Coat will be Lapel’d thô plain, Waistcoat a little low &c. suitable for a Subaltern not for Shew—For pticulars I refer to Bryan—The Family here and at Alexandria Return your Compliments and offer their Sincerest Wishes that every Good may attend You which with my kind Compliments to all enquiring Friends I remain dear Sir Yr very affecte & assurd Friend &c.

W: Fairfax


Signd at Alexandria 14th May

